             Case 3:19-cv-05282-TSZ Document 144 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          AARON WILLIAMS, on behalf of
          himself and all others similarly situated,
 8
                                 Plaintiff,
 9                                                        C19-5282 TSZ
               v.
10                                                        MINUTE ORDER
          PILLPACK LLC,
11
                                 Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    Defendant PillPack LLC’s Motion for Reconsideration (“Motion”), docket
     no. 143, is DENIED. Defendant asks the Court to reconsider its Order granting in part
15
     Plaintiff’s Motion for Class Certification, docket no. 140. The Motion relies exclusively
     on the Declaration of Daniel J. Barsky, docket no. 69, to show that “at least some of the
16
     website opt-in forms listed PillPack as a marketing partner.” Motion (docket no. 143 at
     2). That declaration, like the other submitted declarations, nonetheless fails to show that
17
     PillPack was listed as a marketing partner “during the relevant period”—i.e., “before the
     Class members were called.” Order (docket no. 140 at 13–14). As the Court previously
18
     concluded, Barsky’s declaration provides no indication of the dates on which PillPack
     was listed on the website opt-in forms. Order (docket no. 140 at 14). While the
19
     declaration provides a screenshot of a sample opt-in form “during the Relevant Period,”
     Barsky Decl. at ¶ 7 (docket no. 69), it fails to state whether the sample webpage listing
20
     PillPack as marketing partner was also captured during the relevant period. Id. at ¶ 8.
21        Nor is the Court persuaded by Defendant’s suggestion that Plaintiff emphasized,
   or somehow conceded, the evidence on this point. See Motion (docket no. 143 at 2–3).
22 Plaintiff acknowledged this evidence only to underscore his argument that the sample

23

     MINUTE ORDER - 1
             Case 3:19-cv-05282-TSZ Document 144 Filed 03/02/21 Page 2 of 2




 1 webpage provided in the Barsky declaration “was not used to generate leads for” the
   telemarketing campaign involving Class members; moreover, Plaintiff moved to strike
 2 that declaration, in part because it failed to include supporting data. See Plaintiff’s Reply
   (docket no. 90-1 at 7, 10). In the absence of any showing of error or new facts, the Court
 3 denies the Motion. See Local Civil Rule 7(h).

 4          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 5
            Dated this 2nd Day of March, 2021.
 6
                                                      William M. McCool
 7                                                    Clerk
 8                                                    s/Gail Glass
                                                      Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
